CRAIL, J.
The plaintiff sued her husband for damages for the conversion of certain bonds. The trial court found that the bonds belonged to defendant and entered judgment for him. Appellant says in her brief, “The main and only question in this appeal is the ownership of said bonds.” A more accurate wording of the question would be, “Is there any substantial evidence to sustain the finding of the trial court as to the ownership of said bonds?”
The bonds belonged to the defendant at the time the plaintiff married him and they remained in his possession at all times.. Throughout the trial defendant consistently denied that he made a gift of the bonds to appellant and denied that he ever made delivery of the bonds to her, and he denied most of the conversations and the circumstances in evidence upon which the plaintiff relied to establish ownership. Furthermore, the possession of the property by the defendant was prima facie evidence of his ownership. (21 Cal. Jur. 650; Code Civ. Proc., sec. 1963.) Obviously there is a substantial conflict in the evidence, and this court must not concern itself as to where the preponderance lies.
Judgment affirmed.
Stephens, P. J., and Willis, J., pro tem., concurred.